Citation Nr: 1204880	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  93-07 167A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for sleep apnea. 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to March 1972. 

This case comes before the Board of Veterans' Appeals  (Board) on appeal from decisions rendered by the Nashville, Tennessee Regional Office (RO) of the Department of Veterans Affairs (VA).  In January 2004, the RO denied the Veteran's claim for PTSD.  In January 2009, the RO denied the Veteran's claim for sleep apnea.  

The Veteran appealed both of the RO's decisions, and in June 2010, the Board denied the claims.   

The appellant appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In January 2011, while his case was pending at the Court, the VA's Office of General Counsel and appellant's representative filed a Joint Motion requesting that the Court vacate the Board's June 2010 decision.  In February 2011, the Court issued an Order vacating the June 2010 Board decision.  

In March 2010, the Veteran was afforded a hearing before the undersigned, who is rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  A transcript of the hearing has been included in the claims folder.


FINDINGS OF FACT

1.  The Veteran does not have sleep apnea as a result of his service.

2.  The Veteran does not have PTSD as a result of his service.

3.  The Veteran does not have an acquired psychiatric disorder (other than PTSD), as a result of his service.  


CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred or aggravated during the Veteran's active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  

2.  PTSD was not incurred or aggravated during the Veteran's active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2011).  

3.  An acquired psychiatric disorder (other than PTSD) was not incurred or aggravated during the Veteran's active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The Veteran asserts that he has sleep apnea, and an acquired psychiatric disorder, to include PTSD, due to his service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  Service connection may also be granted for a psychosis, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Applicable regulations provide that service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).

During the pendency of this appeal, a new version of the regulation pertaining to PTSD, 38 C.F.R. § 3.304, was enacted.  See 75 Fed. Reg. 39843 (July 13, 2010).  Among other things, in some cases, the new regulation significantly changes the criteria for determining whether or not a claimed stressor is considered to have been verified.  However, inasmuch as the Board has determined that the Veteran does not have PTSD, any failure to notify him of new version of 38 C.F.R. § 3.304 is harmless error.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247 (1999). 

In the alternative, pursuant to 38 C.F.R. § 3.303(b) (2011), entitlement to service connection may be established by two other means-chronicity and continuity of symptomatology.  Chronicity is established if the appellant can demonstrate (1) the existence of a chronic disease in service and (2) present manifestations of the same disease.  Groves v. Peake, 524 F.3d 1306, 1309 (Fed. Cir. 2008).  Continuity of symptomatology may be established if the appellant can demonstrate (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Kent v. Nicholson, 20 Vet. App. 1, 13-14 (2006) (citing Savage v. Gober, 10 Vet. App. 488, 495 (1997).  See also 38 C.F.R. § 3.303(b). 

The Board has thoroughly reviewed all the evidence in the Veteran's VA claims file. Although the Board has an obligation to provide reasons or bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000). 

In addition, the Board is charged with assessing the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board initially finds that the evidence does not show that the Veteran participated in combat.  His discharge (DD Form 214) and personnel file (DA Form 20) show that he was in Vietnam between October 1970 and October 1971, and that during this time he served with a Signal Battalion, and his principal duty was wireman.  In an August 1980 VA progress note, undertaken in association with a claim based on exposure to Agent Orange, he indicated that he had been a switchboard operator with a signal unit while in Vietnam.  The report notes, "Veteran was member of headquarters personnel and far removed from site of chemical exposure."  Several other reports also show that the Veteran reported that he had been a switchboard operator with a signal unit while in Vietnam.  See e.g., August 1980 VA Agent Orange protocol examination report; January 2008 VA PTSD examination report; September 2010 VA neuropsychiatric report.  To the extent that his awards included the Vietnam Service Medal and the Vietnam Campaign Medal, and his Veteran's personnel file lists two campaigns, the nature and extent of the Veteran's participation in these operations is not described, and the Board declines to afford these entries the same weight as the commendations or awards evincing combat.  See 38 C.F.R. § 3.304(f).  The mere presence in a combat zone is insufficient, without more, to establish participation in combat.  See e.g., Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that serving in a combat zone is not the same as serving in combat).  In addition, the Board finds that these notations are of less weight when considering the other evidence in the Veteran's service records, which contain specific information as to his duty as a wireman with a signal unit, and his reports of duties as a switchboard operator.  There are some unit records associated with the claims file, received in January 2008, which do not show that the Veteran's unit participated in combat.  In summary, the Veteran is not shown to have received commendations or awards that warrant the conclusion that he participated in combat.  See VAOPGCPREC 12-99 at 12; 65 Fed. Reg. 6256-6258 (2000); VBA's Adjudication Procedure Manual, M21- 1MR (hereinafter "M21- 1MR"), Part III.iv.4.H.29.b, c.  The Board therefore finds that the Veteran did not participate in "combat."  In reaching this determination, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against a finding of participation in combat, the doctrine is not for application.  See 38 U.S.C.A. § 5107(b); VAOPGCPREC 12-99.

As a final preliminary matter, the Board finds that the Veteran is not a credible historian.  As previously stated, the Veteran has asserted that he participated in combat.  See e.g., September 1990 VA progress note (noting "The Veteran alludes to small unit combat action"); January 2008 VA PTSD examination report (showing that he indicated that he had combat experience" and that he sustained "combat wounds").  However, this is not shown by his service personnel records, nor do his service treatment reports show that he sustained wounds from participation in combat, and the Board has determined that participation in combat is not shown.  In addition, the claims files contain multiple notations of a history of four to five years of imprisonment after a conviction for armed robbery, as well as a history of cocaine abuse.  See e.g., March 1986 VA hospital report; January 2008 VA PTSD examination report.  Furthermore, although he filed claims for service connection for PTSD on several occasions prior to 2003, (with RO denials of these claims in November 1989, January 1993, and March 1996), it was not until October 2003 that he first claimed that he had been "blown out of a jeep" after it hit a land mine.  See Veteran's statement, received in October 2003.  His service treatment reports do not show treatment for such an injury, and this claim was not previously or subsequently repeated among his statements regarding his claimed stressors, to include in an August 2010 VA traumatic brain injury examination report, and a September 2010 VA neuropsychiatric report.  In addition, his service treatment reports show that he sustained a head injury when he was hit in the head by an unknown assailant in October 1971.  The report states that he was not unconscious.  However, in the "report of medical history" associated with his February 1972 separation examination report, the Veteran denied having had "periods of unconsciousness."  See also January 1989 VA progress note.  Many years later, in association with claims involving headaches and a traumatic brain injury, he repeatedly told examiners that he lost consciousness during this incident.  See e.g., VA examination reports, dated in January 2000, and March and May of 2002.  Although the Veteran asserts that he had sleep symptoms during service, a February 1972 "report of medical history" associated with his separation examination report shows that the Veteran denied having "frequent trouble sleeping," and sleep apnea is not shown until 2008.  See Savage v. Gober, 10 Vet. App. 488 (1997) (in a merits context, the lack of evidence of treatment may bear on the credibility of the evidence of continuity).   Finally, a VA hospital report, dated in 1986, notes a history of substance abuse and ETOH (alcohol) abuse, with use of cocaine two days prior to admission.  An April 1986 VA progress note notes a history of a myocardial infarction due to drug use (subsequently noted to have been cocaine).  A March 1987 VA progress note indicates that the examiner refused the Veteran's "requested modification" of his records to "eliminate references to the use of drugs or alcohol."  The Board therefore finds that the Veteran is not a credible historian.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); see also Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).   



A.  Sleep Apnea

The Veteran alleges that his sleep pattern during service was disturbed as a result of his duties as a switchboard operator.  He asserts that he had numerous nights with sleep difficulties, and that other soldiers complained about his snoring.  See e.g., Veteran's appeal (VA Form 9), received in June 2009; statement (VA Form 9), received in January 2010.  

He has submitted a statement from his ex-wife, who indicated that he had breathing problems at night during their marriage from 1977 to 1983.  

The Veteran's service treatment reports do not show any relevant complaints, treatment, or diagnoses.  The Veteran's separation examination report, dated in February 1972, does not contain any relevant findings.   An associated "report of medical history" shows that the Veteran denied "frequent trouble sleeping."  

As for the post-service medical evidence, it consists of VA and non-VA reports, dated between 1972 and 2010.  This evidence includes VA sleep studies, dated in 1998, 2008, and 2009.  The 1998 study found no sleep apnea.  A March 2004 VA progress note contains a notation of sleep apnea.  The 2008 and 2009 sleep studies include findings showing severe obstructive sleep apnea syndrome.  

The Board finds that the claim must be denied.  The Veteran's service treatment reports do not show any relevant complaints, treatment, or diagnoses.  The Veteran's February 1972 separation examination report does not contain any relevant findings.  The associated "report of medical history" shows that the Veteran denied "frequent trouble sleeping."  The earliest medical evidence of sleep apnea is dated in 2004, which is about 32 years after separation from service.  This lengthy period without treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In reaching this decision, the Board has considered the basis for the Joint Motion, which emphasizes the Court's cases pertaining to the competency of lay testimony with regard to observed symptoms, and a continuity of symptomatology.  However, the Court has made it clear that lay evidence concerning continuity of symptoms after service is competent, regardless of the lack of contemporaneous medical evidence, only if it is credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  However, the Board has determined that the Veteran is not a credible historian.  The Board further finds that there is no competent evidence showing that the Veteran has sleep apnea that was caused by his service.  

Finally, the Board has considered the internet article submitted by the Veteran.  This article indicates that a "shift work sleep disorder" may result from a work schedule that takes place during normal working hours.  The Veteran has alleged that he had to work at night during service in Vietnam.  However, this article states that, "Once you begin sleeping at a normal time schedule, the problems tend to go away" (although not always), and the Veteran has not been diagnosed with a "shift work sleep disorder."  Therefore, it is not competent medical evidence, as it is generic literature which does not reasonably approximate the facts of the Veteran's claim.  See Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (finding that generic medical literature which does not apply medical principles regarding causation or etiology to the facts of an individual case does not provide competent evidence to establish a nexus between current disability and military service).  In addition, this article is not referenced in, or otherwise utilized by, a competent medical opinion.  See Sacks v. West, 11 Vet. App. 314, 316-317 (1998) (holding that a medical article or treatise can provide support for a claim, but must be combined with an opinion of a medical professional and be reflective of the specific facts of a case as opposed to a discussion of generic relationships).  

Give the foregoing, the Board therefore finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  




B.  Acquired Psychiatric Disorder, to Include PTSD

1.  PTSD

The Veteran asserts that he has PTSD due to a number of stressors witnessed during service in Vietnam.  

In the January 2004 decision on appeal, the RO declined to reopen the claim for service connection for PTSD.  The Veteran appealed, and in June 2010, the Board reopened the claim and denied it on the merits.  To the extent that the Board reopened the claim, the Joint Motion indicates that this aspect of the Board's vacated June 2010 decision was not contested, and the Board will therefore analyze the claim on the merits.  

The Veteran's service treatment reports do not show any relevant complaints, treatment, or diagnoses.  His separation examination report, dated in February 1972, shows that his psychiatric condition was clinically evaluated as normal.  In an associated "report of medical history," he denied having had "nervous trouble of any sort," "depression or excessive worry," or "frequent trouble sleeping."

As for the post-service medical evidence, it consists of VA and non-VA reports, dated between 1972 and 2010.  This evidence shows participation in PTSD group therapy between 1990 and 1992.  A June 1991 VA examination report contains a diagnosis of PTSD.  A number of progress notes dated thereafter, and as recently as 1997, note PTSD.     

The Veteran underwent a VA PTSD examination in January 2008.  Following a review of the Veteran's claims folder and a psychiatric examination, the examiner found that the Veteran did not meet the criteria for a diagnosis of PTSD.  The examiner noted that the Veteran was working a full-time job in the VA Memphis travel office and that he enjoyed working with others.  While he had some workplace anger issues, for the most part, his relations with other employees were good.  She noted that the Veteran had some symptoms of PTSD. She also noted the Veteran's reports that his symptoms had improved over the decades since his return from Vietnam.  The Axis I diagnosis was anxiety disorder, not otherwise specified (NOS).  

Upon review of the evidence of record, the Board finds that the evidence is insufficient to show that the Veteran has PTSD, and that the claim must be denied.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (under 38 U.S.C.A. § 1110, an appellant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation); see also McLain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claims adjudication).  Although he participated in group therapy in the early 1990's, these reports do not explain or discuss the criteria for a PTSD diagnosis.  Thereafter, although there are a number of notations of PTSD in VA progress notes dated in the 1990's, none of these "diagnoses" are accompanied by findings or explanation, none of them are shown to have been based on a review of the Veteran's C-file or any other detailed and reliable medical history, and they are "by history" only.  They are therefore insufficiently probative to warrant the conclusion that the Veteran currently has PTSD.  See Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  With regard to the June 1991 diagnosis in the VA examination report, this is prior to the current definition under DSM-IV, which was adopted in 1994.  See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 ( American Psychiatric Association 1994); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  In addition, all of this evidence is at least 14 years old.  Id.  In contrast, the more current VA treatment reports do not show treatment for PTSD or PTSD symptoms.  Furthermore, the January 2008 VA PTSD examination report is the most current relevant examination report of record, and it is therefore considered to be the most probative of the Veteran's current condition.  This report shows that it was based on a review of the Veteran's C-file, and the examiner specifically stated that although the Veteran had symptoms of PTSD, that "the Veteran does not meet full criteria for PTSD at this time," and that he did not meet the DSM-IV criteria for a diagnosis of PTSD.  The Axis I diagnosis was anxiety disorder NOS.  The January 2008 VA examiner indicated that her opinion was based on a review of the Veteran's Claims file, it is accompanied by a sufficient rationale, and it is considered highly probative evidence against the claim.  See Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  The Board therefore finds that the preponderance of the evidence shows that the Veteran does not have PTSD, and that the claim must be denied.  

2.  Acquired Psychiatric Disorder (other than PTSD)

The VA examination of January 2008 diagnosed the Veteran with an anxiety disorder, not otherwise specified.  As a consequence, the Board has considered whether the evidence of record would permit service connection for this disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (which held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  

The Board finds that the claim must be denied.  The Veteran's February 1972 separation examination report shows that his psychiatric condition was clinically evaluated as normal.  In the associated "report of medical history," the Veteran denied having had "nervous trouble of any sort," "depression or excessive worry," or "frequent trouble sleeping."  The earliest medical evidence of an anxiety disorder is found in the January 2008 VA PTSD examination report, which is dated about 36 years after separation from service.  This lengthy period without treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim.  Maxson.  As with the claim for sleep apnea, in reaching this decision, the Board has considered the basis for the Joint Motion, which emphasizes the Court's cases pertaining to the competency of lay testimony with regard to observed symptoms, and a continuity of symptomatology.  However, the Court has made it clear that lay evidence concerning continuity of symptoms after service is competent, regardless of the lack of contemporaneous medical evidence, only if it is credible.  Buchanan, 451 F.3d at 1337.  In this case, the Board has determined that the Veteran is not a credible historian.  Finally, the Board finds that there is no competent evidence showing that the Veteran has an acquired psychiatric disorder (other than PTSD) that was caused by his service.  The Board therefore finds that the preponderance of the evidence is against the claim, and that the claim must be denied.   

C.  Conclusion

With respect to the Veteran's own contentions, and the lay statement, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

The Veteran's service treatment records have been discussed.  His post-service medical records do not show a diagnosis of sleep apnea until 2004.  The Board has determined that he does not have PTSD, and that an anxiety disorder is not shown until 2008.  While the applicable regulation requires continuity of symptomatology, and not continuity of treatment, see Wilson v. Derwinski, 2 Vet. App. 16 (1991), the Board has determined that the Veteran is not credible, and that continuity of symptomatology is not shown.  See Buchanan, 451 F.3d at 1337.  With regard to the lay statement of his former spouse, she asserts that he had sleep symptoms no earlier than 1977, which is about five years after separation from service.  Furthermore, laypersons do not have the requisite skills, knowledge, or training, to be competent to provide a diagnosis for sleep apnea, or an acquired psychiatric disorder, to include PTSD, or to state whether either of these conditions were caused by the Veteran's service.  Espiritu.  

As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49   (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


II.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in September 2003 and February 2008February 2007.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's VA medical records.  The Veteran has been afforded a psychiatric examination.  

The Joint Motion indicates that additional discussion is required as to VA's duty to assist, and whether the Veteran should be afforded a VA examination in association with his claim for sleep apnea, and whether etiological opinions should be obtained for the claims. 
 
Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. 

With regard to the first McLendon criterion, the Board has determined that PTSD is not currently shown.  In addition, the post-service treatment reports, which show treatment between 1990 and 1992, with "by history" notations of PTSD until 1997, are insufficient to show that he has had persistent or recurrent PTSD symptoms. 

With regard to the second McLendon criterion, for both claims, the Veteran's service treatment reports do not show any relevant complaints, treatment, or findings.  Therefore, the second McLendon criterion is not satisfied.  

With regard to the third McLendon criterion, the Board has determined that the earliest medical evidence of sleep apnea is dated no earlier than 2004, and that the earliest medical evidence of an acquired psychiatric disorder (other than PTSD) is dated in 2008.  There is no competent evidence to show that sleep apnea, or an acquired psychiatric disorder (other than PTSD), is related to service, which ended in 1972.  Therefore, the third McLendon criterion is not satisfied.  

To the extent that the Joint Motion indicated that the Board had previously failed to take the Veteran's assertions, and the lay statement, into account in determining that no additional development was required, as previously stated, the lay statement of his former spouse asserts that the Veteran had sleep symptoms no earlier than 1977, which is about five years after separation from service.  The Board has determined that the Veteran is not credible, and that continuity of symptomatology is not shown.  See Buchanan, 451 F.3d at 1337.  Given the foregoing, an examination for sleep apnea, and etiological opinions for both of the claims, need not be obtained.  McLendon; see also 38 C.F.R. § 3.159(c)(4) (2011); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


